Case 1:18-cv-02205-CMA-SKC Document 136 Filed 01/28/21 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Civil Action No. 18-cv-02205-CMA-STV

   WINTHROP INTELLIGENCE LLC, and
   ROBERT SCOTT BROOKS.

          Plaintiffs,

   v.

   HARVARD CIDER COMPANY, LLC, and
   CHASE BROOKS,

          Defendants.

   SAMUEL C. COPELAND,

          Intervenor.


         ORDER GRANTING PLAINTIFF WINTHROP INTELLIGENCE LLC’S
     MOTION TO WITHDRAW PLAINTIFF’S RESPONSE TO MOTION TO DISMISS
    AND GRANTING INTERVENOR SAMUEL C. COPELAND’S MOTION TO DISMISS
               FOR LACK OF SUBJECT MATTER JURISDICTION


          This matter is before the Court on Plaintiff Winthrop Intelligence LLC’s

   (“Winthrop”) Motion to Withdraw Plaintiff’s Response to Motion to Dismiss for Lack of

   Jurisdiction by Intervenor Samuel C. Copeland (“Motion to Withdraw”). (Doc. # 133.)

   Therein, Winthrop states that several developments have made pursuing this cause of

   action superfluous and moves the Court to allow it to withdraw its Response to

   Intervenor Samuel C. Copeland’s Motion to Dismiss for Lack of Subject Matter

   Jurisdiction (Doc. # 122).
Case 1:18-cv-02205-CMA-SKC Document 136 Filed 01/28/21 USDC Colorado Page 2 of 4




          Mr. Copeland opposes the instant Motion to Withdraw, calling it a “transparent

   (and desperate) attempt to prevent the Court from reviewing and addressing the

   abundant evidence of the parties’ fraud and misconduct . . . .” (Doc. # 135 at 2.) Mr.

   Copeland requests that the Court deny the Motion to Withdraw, address the merits of

   his Motion to Dismiss as well as the evidence of the parties’ conspiracy to defraud the

   Court, and allow him to file motions for sanctions and attorneys’ fees. The Court finds

   that Mr. Copeland’s opposition to the instant Motion to Withdraw, which would allow him

   to achieve the relief requested in his Motion to Dismiss, is inconsistent with his previous

   assertions that the Court lacks subject matter jurisdiction over this action and must

   dismiss the case. (Doc. # 98.) Accordingly, for good cause shown, Winthrop’s Motion to

   Withdraw is granted, and its Response to Intervenor Samuel C. Copeland’s Motion to

   Dismiss for Lack of Subject Matter Jurisdiction (Doc. # 122) is withdrawn.

          Turning to Intervenor Samuel C. Copeland’s Motion to Dismiss for Lack of

   Subject Matter Jurisdiction (“Motion to Dismiss”) (Doc. # 17), the Court finds that

   Plaintiffs have confessed the Motion to Dismiss by withdrawing their Response to the

   Motion, thereby failing to respond. Pursuant to the Motion to Dismiss, the Court

   concludes that it lacks subject matter jurisdiction over the instant action because there

   is no ‘case’ or ‘controversy,’ and no adversity of legal interests, among plaintiffs and

   defendants, as required by Article III of the Constitution. See Aetna Life Ins. Co. of

   Hartford, Conn. v. Haworth, 300 U.S. 227, 240–41 (1937) (“The controversy must be

   definite and concrete, touching the legal relations of parties having adverse legal

   interests.”) (citation omitted); see also Lord v. Veazie, 49 U.S. 251, 255 (1850)


                                                2
Case 1:18-cv-02205-CMA-SKC Document 136 Filed 01/28/21 USDC Colorado Page 3 of 4




   (explaining “there must be an actual controversy, and adverse interests”); Wright &

   Miller, § 3530 Adversary, Feigned, And Collusive Cases, 13 Fed. Prac. & Proc. Juris. §

   3530 (3d ed.) (“The principle remains today that if both parties affirmatively desire the

   same result, no justiciable case is presented.”). Accordingly, the instant action must be

   dismissed.

          With respect to Mr. Copeland’s request that the Court retain jurisdiction over this

   action for the limited purpose of considering motions for sanctions and attorneys’ fees,

   that request is denied. Although a district court may in certain cases award attorneys’

   fees or impose sanctions after dismissing the underlying action for lack of subject matter

   jurisdiction, the court requires specific authority to do so. See, e.g., Willy v. Coastal

   Corp., 503 U.S. 131, 138 (1992) (discussing jurisdiction over motion for sanctions

   brought pursuant to Fed. R. Civ. P. 11); Whitmore v. Statguard, LLC, No. 09-CV-01414-

   REB-MEH, 2010 WL 3715133, at *2 (D. Colo. Sept. 14, 2010) (exercising jurisdiction

   over motion for sanctions brought pursuant to statute); U.S. ex rel. Grynberg v. Praxair,

   Inc., 389 F.3d 1038, 1057–58 (10th Cir. 2004) (concluding jurisdiction to award

   attorneys’ fees existed pursuant to statute). Mr. Copeland has failed, in both his Motion

   to Dismiss and his Response to Winthrop’s Motion to Withdraw, to provide the Court

   with any authority that confers jurisdiction over such collateral matters in this case.

   Absent such authority, the Court declines to retain jurisdiction.

          Accordingly, it is ORDERED as follows:

      •   Winthrop’s Motion to Withdraw Plaintiff’s Response to Motion to Dismiss for Lack

          of Jurisdiction by Intervenor Samuel C. Copeland (Doc. # 133) is GRANTED;


                                                 3
Case 1:18-cv-02205-CMA-SKC Document 136 Filed 01/28/21 USDC Colorado Page 4 of 4




       •   Winthrop’s Response to Intervenor Samuel C. Copeland’s Motion to Dismiss for

           Lack of Subject Matter Jurisdiction (Doc. # 122) is hereby WITHDRAWN;

       •   Intervenor Samuel C. Copeland’s Motion to Dismiss for Lack of Subject Matter

           Jurisdiction (Doc. # 117) is GRANTED;

       •   This action is hereby DISMISSED WITHOUT PREJUDICE pursuant to the

           Motion to Dismiss; 1 and

       •   the Clerk of Court is directed to close this case.

           DATED: January 28, 2021


                                                           BY THE COURT:


                                                           _____________________________
                                                           CHRISTINE M. ARGUELLO
                                                           United States District Judge




   1 In his Motion to Dismiss, Mr. Copeland urges the Court to dismiss this case with prejudice.
   However, dismissals for lack of jurisdiction must be without prejudice. See, e.g., Brereton v.
   Bountiful City Corp., 434 F.3d 1213, 1216 (10th Cir. 2006); Albert v. Smith's Food & Drug Ctrs.,
   Inc., 356 F.3d 1242, 1249 (10th Cir. 2004); Martinez v. Richardson, 472 F.2d 1121, 1126 (10th
   Cir. 1973) (“It is fundamental . . . that a dismissal for lack of jurisdiction is not an adjudication of
   the merits and therefore . . . must be without prejudice.”).

                                                      4
